DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uthman et al. (US 2011/0082381).

Uthman et al. discloses

1. A method for processing an electroencephalography (EEG) signal, through a processor, comprising (e.g., [0012]-[0015]): obtaining the EEG signal (e.g., via the disclosed EEG recording X); performing a spike detection on the EEG signal to obtain a spike distribution waveform; performing an instantaneous frequency oscillation energy analysis on the EEG signal to obtain a plurality of energy distribution waveforms  (e.g., via the disclosed method of using the spike and wave discharge epochs) and an algorithm(s) based on a wavelet transform); performing a complexity analysis on the EEG signal to obtain a complexity change waveform; and obtaining a determination result of a specified neural waveform based on the spike distribution waveform, the plurality of energy distribution waveforms, and the complexity change waveform (e.g., via the disclosed labeled and scored SWD epochs obtained from the algorithm), wherein the determination result comprises a time interval (e.g., via the disclosed time windows), a waveform in the time interval of the spike distribution waveform conforms to a spike distribution rule of the specified neural waveform, a waveform in the time interval of each of the energy distribution waveforms conforms to an energy change rule of the specified neural waveform, and a waveform in the time interval of the complexity change waveform conforms to a complexity change rule of the specified neural waveform (e.g., [0034]-[0039], [0045], [0083]-[0104] & [0149]-[0151]).

2. The method for processing an EEG signal according to claim 1, wherein the step of performing the spike detection on the EEG signal to obtain the spike distribution waveform comprises: dividing the EEG signal into a plurality of sampling intervals using a window width; detecting a spike number comprised in each of the sampling intervals; and recording the spike number comprised in each of the sampling intervals following a time series in a spike distribution waveform diagram, thereby obtaining the spike distribution waveform (e.g., [0165]-[0168]).

3. The method for processing an EEG signal according to claim 1, wherein after obtaining the spike distribution waveform, the method further comprises: determining whether spike numbers of a plurality of unit intervals in the spike distribution waveform conform to the spike distribution rule (e.g., via the disclosed use of the sliding window/variance window, wherein in two adjacent unit intervals in a time series, if a spike number in a later unit interval decreases compared with a spike number in an earlier unit interval, the later unit interval is determined as conforming to the spike distribution rule (e.g., [0149]-[0151]).

4. The method for processing an EEG signal according to claim 1, wherein the step of performing the instantaneous frequency oscillation energy analysis on the EEG signal to obtain the plurality of energy distribution waveforms comprises: performing an empirical mode decomposition on the EEG signal to obtain a plurality of intrinsic mode signals; calculating an instantaneous frequency of each of the intrinsic mode signals in each of a plurality of sampling intervals to record the instantaneous frequency corresponding to each of the sampling intervals following a time series in an instantaneous frequency distribution diagram corresponding to each of the intrinsic mode signals, thereby obtaining a plurality of instantaneous frequency distribution waveforms respectively corresponding to the plurality of intrinsic mode signals; and respectively performing an energy calculation on the plurality of instantaneous frequency signals to obtain the plurality of energy distribution waveforms (e.g., [0165]-[0168]).

5. The method for processing an EEG signal according to claim 1, wherein after obtaining the plurality of energy distribution waveforms, the method further comprises: determining whether energy densities in a plurality of unit intervals of the plurality of energy distribution waveforms conform to the energy change rule (e.g., via the disclosed decomposition of the wavelet that further provide the variance profiles), wherein in two adjacent unit intervals in a time series of each of the energy distribution waveforms at a same time, if an energy density in a later unit interval decreases compared with an energy density in an earlier unit interval, the later unit interval is determined as conforming to the energy change rule (e.g., [0165]-[0168]).

6. The method for processing an EEG signal according to claim 1, wherein the step of performing the complexity analysis on the EEG signal to obtain the complexity change waveform comprises: dividing the EEG signal into a plurality of sampling intervals using a window width (e.g., via the disclosed sliding window); calculating a complexity of each of the sampling intervals; recording the complexity corresponding to each of the sampling intervals following a time series in a complexity waveform diagram, thereby obtaining a complexity waveform; dividing the complexity waveform into a plurality of calculation intervals using another window width detecting a spike number comprised in each of the calculation intervals (e.g., via the disclosed detection sensitivity based on said sliding window and threshold technique); and recording the spike number comprised in each of the calculation intervals following a time series in a complexity spike distribution diagram, thereby obtaining the complexity change waveform (e.g., [0168]-[0174]).

7. The method for processing an EEG signal according to claim 1, wherein after obtaining the complexity change waveform, the method further comprises: determining whether spike numbers in a plurality of unit intervals of the complexity change waveform conform to the complexity change rule, wherein
a unit interval in which the spike number is greater than a preset value is determined as conforming to the complexity change rule (e.g., [0168]-[0174]).

8. The method for processing an EEG signal according to claim 1, wherein the specified neural waveform is an irregular phase waveform for determining epilepsy onset [e.g., 0034].

9. A system for processing an EEG signal, comprising: an output device; a storage device, comprising a plurality of code fragments; and a processor, coupled to the output device and the storage device, the processor performing the plurality of code fragments to: obtain the EEG signal; perform a spike detection on the EEG signal to obtain a spike distribution waveform; perform an instantaneous frequency oscillation energy analysis on the EEG signal to obtain a plurality of energy distribution waveforms; perform a complexity analysis on the EEG signal to obtain a complexity change waveform; and 5 obtain a determination result of a specified neural waveform based on the spike distribution waveform, the plurality of energy distribution waveforms, and the complexity change waveform, wherein the determination result comprises a time interval, a waveform in the time interval of the spike distribution waveform conforms to a spike distribution rule of the specified neural waveform, a waveform in the time interval of each of the energy distribution waveforms conforms to an energy change rule of the specified neural waveform, and a waveform in the time interval of the complexity change waveform conforms to a complexity change rule of the specified neural waveform (e.g., [0034]-[0039], [0045], [0083]-[0104] & [0149]-[0151]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792